Citation Nr: 1416440	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-15 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for gonococcic urethritis.  

3.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

In June 2012, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the June 2012 hearing, the Veteran reported receiving treatment at VA Medical Centers in Brick and East Orange, New Jersey.  As these records have not yet been obtained, remand is required to obtain them.  

Next, the Veteran was afforded a VA cardiovascular examination in January 2014.  The examiner made reference to a recent exercise stress test conducted in March 2013 by his private medical care provider, the Shore Heart Group.  While he previously submitted such treatment records in conjunction with the filing of his claim in 2009, his testimony indicates the presence of more recent records which must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records not already of record from the Brick and East Orange Campuses of the VA New Jersey Health Care Systems.  

2.  After any necessary consent and authorization for release of medical records has been obtained, request treatment records from the Shore Heart Group and associate them with the record.  The Veteran should be advised that he may submit any private treatment records to VA in lieu of providing the necessary consent and authorization.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the pending service connection and increased rating claims in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
